MEMORANDUM **
Jose Juan Perez-Duran, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for lawful permanent resident cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and deny the petition for review.
The agency correctly determined that Perez-Duran was statutorily ineligible for lawful permanent resident cancellation of removal because he was served with the Notice to Appear less than the seven years from his date of admission. See 8 U.S.C. § 1229b(a)(2), (d)(1)(A).
Perez-Duran contends that the IJ denied his due process rights by denying him an opportunity to present the circumstances of his guilty plea in response to the government’s motion to pretermit and by failing to look beyond the criminal conviction documents to determine his guilt or innocence. Perez-Duran’s first contention is not supported by the record because the IJ afforded him the opportunity to be heard on the government’s motion, and counsel declined. Perez-Duran’s second contention is foreclosed by Tokatly v. Ashcroft, 371 F.3d 613, 623 (9th Cir.2004) (TJs may not go beyond the conviction documents “to examine the facts behind the conviction”) (internal quotation marks and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.